Citation Nr: 1609385	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-46 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.W.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a thoracolumbar spine disability of residuals of a compression fracture at T -12 with degenerative joint disease and assigned a noncompensable disability rating, effective January 9, 2007.  This initial disability rating was increased to 10 percent disabling in a September 2010 rating decision.

In January 2012, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing testimony is present in the claims file.

In May 2012, the Board increased the disability rating assigned for the service-connected thoracolumbar spine disability to 20 percent for the staged period beginning on March 4, 2010, and found that the Board had jurisdiction over the issue of entitlement to a TDIU that the Veteran raised at the January 2012 hearing.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Board determined that the claim for a TDIU was intertwined with the unadjudicated issue of entitlement to service connection for a cervical spine disorder and could not be adjudicated until the service connection claim had been resolved by the agency of original jurisdiction (AOJ).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on the Veteran's claim on a second issue).  Lastly, the Board explained that the issue of entitlement to service connection for coronary artery disease was no longer on appeal as the RO granted the claim in full in May 2011.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  In addition, the Board noted that a medical opinion addressing whether the Veteran's service-connected disabilities rendered him unemployable should be provided.

Pursuant to the Board's May 2012 remand, the RO issued a July 2012 rating decision granting service connection for a cervical spine disorder and assigned a 20 percent disability rating, effective January 9, 2007.  Medical opinions also were provided addressing the issue of entitlement to a TDIU, but the opinions were based on each disability separately, rather than the effect the disabilities had on the Veteran's employability as an aggregate. 

Most recently, in May 2013, the Board remanded the issue of entitlement to a TDIU on an extraschedular basis for a medical opinion addressing whether the Veteran's service-connected disabilities as a whole made the Veteran unemployable, rather than just considering the individual service-connected disabilities separately.  The Board also noted that the matter should be referred to the Director of Compensation and Pension Service for an opinion addressing whether entitlement to a TDIU on an extraschedular basis was warranted.  The actions directed in the Board's May 2013 remand have been conducted, as discussed in more detail below.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the derivative TDIU claim, the Veteran has been provided notice in a May 2012 letter that addressed all notice elements required.  With regard to any notice error in this case regarding timing or content, the appellant bears the burden of demonstrating any prejudice from defective notice.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

A June 2014 VA medical opinion was provided, which addressed the Veteran's occupational impairment in relationship to his service-connected disabilities.  VA examinations also were provided in 2012 and 2013 addressing the impact of each service-connected disability in conjunction with the Veteran's derivative TDIU claim.  

Also of record and considered in connection with the appeal is the transcript of the January 2012 Board hearing.  The Veteran was provided an opportunity to set forth his contentions with respect to the issue of entitlement to an increased rating for his spine during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal that the Veteran sought to testify about.  Also, information was solicited regarding why the Veteran believed he should be entitled to an increased rating for his spine.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and the hearing was legally sufficient. 

Finally, as noted above, in May 2014, the Board remanded the issue of entitlement to a TDIU on an extraschedular basis for a medical opinion addressing whether the Veteran's service-connected disabilities, as a whole, made the Veteran unemployable, rather than just considering the individual service-connected disabilities separately.  The Board also noted that the matter should be referred to the Director of Compensation and Pension for an opinion addressing whether entitlement to a TDIU on an extraschedular basis was warranted.  In addition, additional VA treatment records were to be obtained.  However, the RO determined that there were no outstanding VA treatment records.  The Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran's TDIU claim has been inferred from his increased rating claim for his service-connected spine disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.    

The Veteran's current service-connected disabilities are (1) coronary artery disease, rated 10 percent from January 9, 2007, and 30 percent from April 7, 2011; (2) residuals of T12 compression fracture with degenerative joint disease, rated 10 percent from January 9, 2007, and 20 percent from March 4, 2010; (3) cervical spine disability rated 20 percent from January 27, 2012; (4) tinnitus, rated 10 percent from January 9, 2007; (5) bilateral hearing loss, rated 0 percent from January 9, 2007; and (6) posttraumatic stress disorder (PTSD) 0 percent from January 27, 2012.  

The Veteran's combined disability rating for his service-connected disabilities is 30 percent, from January 9, 2007; 40 percent, from March 4, 2010; 50 percent, from April 7, 2011; and 60 percent, from January 2012.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected coronary artery disease, residuals of T12 compression fracture with degenerative joint disease, cervical spine disability, tinnitus, bilateral hearing loss, and PTSD.  

A November 2007 VA examination report shows that the Veteran's military occupation was a helicopter pilot.  He had more recently been a contractor working in a simulator.  He also had had a surgery of his cervical spine with effusion in September and had been incapacitated since that time.  He had been advised not to instruct any simulator for an indefinite period.  

A June 2008 progress note from a private physician also notes that the Veteran's neurosurgeon had recommended that he never return to his prior flying job due to severe cervical disease.  The doctor further noted that from a physiological standpoint, the Veteran was doing well, but from a musculoskeletal standpoint he was fully disabled from his prior career.

The Veteran testified at the Board hearing in January 2012 that he had to leave his job in 2007 because of the surgery and pain in his back.  See January 2012 Board hearing transcript, p. 36.  He also noted that he could not sit for prolonged periods of time before his back would start hurting and he would have to move around.  Id. at 10.  

A May 2012 VA examination report notes that the Veteran had been retired from his job as a flight instructor since 2007 due to his neck condition.  The examiner found, however, that the Veteran's cervical spine (neck) condition did not impact his ability to work.

In May 2012, a VA audio examination report did not mention any impact on the Veteran's ability to work as a result of his hearing loss and tinnitus disabilities.

A June 2012 VA PTSD examination report notes that the Veteran had been retired since 2007 and that before that he had worked full-time as a flight simulator instructor for 25 years.  He noted that he retired because of the physical situation with his back and neck.  The examiner determined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other impairment in functioning.  A September 2012 supplementary opinion notes that the Veteran's PTSD, excluding his reported physical health conditions, did not appear to eliminate his current capacity for physical or sedentary employment.

A September 2012 VA examination report notes that the Veteran was capable of regular duty employment as a result of his coronary artery disease.  The report also noted that he was capable of light or sedentary duty employment as a result of his thoracic spine disability.  Finally, the report noted that the Veteran was capable of light duty employment as a result of his cervical spine disability.  A separate finding on the examination report addressing the ischemic heart disease also notes that this disability did not impact the Veteran's ability to work.  A separate finding for the thoracolumbar spine notes that this disability would cause mild functional limitation in the Veteran's ability to work.  However, it was noted that these disabilities listed (of the heart and spine) did not prevent him from securing or following a substantially gainful occupation.

Another VA examination was provided in April 2013 to address the Veteran's spine disability.  The Veteran reported constant low back pain with episodic sharp pain in the T-12 on down whenever he moved, and flare-ups one to two times per week.  The report noted that the Veteran's thoracolumbar spine disability did not impact his ability to work.

In June 2014, a VA medical opinion was provided to address whether the Veteran's service-connected disabilities as an aggregate rendered him unemployable, with consideration of his education and employment background.  The report noted that the Veteran's military occupation had been Naval Officer/ Aviator, and that his civilian occupation had been flight simulator instructor.  The Veteran reportedly had four years of college education, with additional graduate coursework in public administration.  He also had special training as a commercial pilot and previous work experience as a helicopter pilot and helicopter simulator trainer.  He retired from work in 2007.  There were no hospitalizations or emergency room visits in the last 12 months due to the claimed conditions; and no impediments of activities of daily living were reported.

The examiner determined that after a careful review of the claims file, including the opinions from the private doctor in June 2008, and the opinions and examinations in 2012, as well as the medical literature on the service-connected disabilities, it was determined that there was no objective evidence of the presence of any impairment of mind or body, which was sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Thus, after considering all the service-connected disabilities separately, or in conjunction, the examiner determined that it was expected of people with similar medical diagnosis and radiological findings that they would be capable of moderate to sedentary physical activity, if they will choose to do so.

The June 2014 medical opinion was referred to the Director of Compensation Service, who issued an opinion in October 2014 that the evidence did not show that the Veteran was unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.

The Veteran's representative's post-remand brief in January 2016 argued that the flare-ups of the cervical and thoracolumbar spine were not considered in the Director of Compensation Service's opinion regarding employability.  However, the June 2012 and September 2012 examination reports indicated that the Veteran's flare-ups of pain in the spine did not result in any additional functional impairment.  Also, as noted above, the April 2013 VA examination report noted flare-ups in the lumbar spine and the examiner still determined that the Veteran's thoracolumbar spine did not prevent him from working.  As the June 2014 VA examiner relied on the previous findings pertaining to the spine in 2012, which addressed flare-ups in the spine, it appears that all pertinent information was addressed, in that regard.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran has been retired since 2007, and while this was reported to be a result of his cervical spine surgery, and there is evidence that he is precluded from working in his previous field as a flight simulator instructor as a result of his spine, the medical evidence does not show that he is prevented from a substantially gainful employment in a less physically-demanding position.  All of the medical opinions of record, including the most recent opinion in June 2014, which addressed the service-connected disabilities as an aggregate, show that the Veteran has not been rendered unemployable as a result of his service-connected disabilities.  The Veteran has four years of college and post-college education, which would support any endeavors in finding work in a less physically-demanding field.  To the extent the service-connected coronary artery disease, residuals of T12 compression fracture with degenerative joint disease, cervical spine disability, tinnitus, bilateral hearing loss, and PTSD affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, entitlement to an extraschedular rating is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






							(Continued on the next page)

ORDER

Entitlement to a TDIU on an extraschedular basis is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


